07/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 06-0544


                                       PR 06-0544                            FILED
                                                                             JUL 2 7 2021
                                                                          Bowen Greenwood
IN RE PETITION OF KELLY A. LYNCH FOR                                    Clerk of Supreme Court
REINSTATEMENT TO ACTIVE STATUS IN THE                                     (11t€DVRItana
BAR OF MONTANA



      Kelly A. Lynch has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Lynch was placed on inactive status on July 12, 2021, for failing to
comply with the Rules for Continuing Legal Education for the reporting year ending
March 3 1, 2021. Attached to the Petition is a letter from the State Bar stating that Lynch
has now completed all CLE requirements for that reporting year. The Petition states that
Lynch is not currently subject to disciplinary proceedings and has not committed any acts
or ornissions sanctionable under the Rules ofProfessional Conduct while on inactive status.
Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Kelly A. Lynch for reinstatement to
active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state licene tax to the State Bar of Montana, Lynch shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED thiZ-1-- day of July, 2021.



                                                               Chief Justi
                                                              •
                                                                             e




                                                     (94
       n~

    Justic




~